450 F.2d 343
UNITED STATES of Americav.William Edward RABB et al.Appeal of Stephen Nathaniel WILLIAMS.
No. 19485.
United States Court of Appeals,Third Circuit.
Argued Sept. 30, 1971.Decided Oct. 19, 1971.

Donald M. Weitzman, Morristown, N. J., for appellants.
William A. Carpenter, Jr., Asst. U. S. Atty., Newark, N. J., for appellee.
Before SEITZ, Chief Judge, HASTIE, Circuit Judge, and HERMAN, District Judge.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from a judgment of conviction for violation of the Federal Bank Robbery Act, 18 U.S.C. Sec. 2113(a) and (d).


2
Appellant contends that the district court's colloquy with the jury at its behest during its deliberations as well as its supplemental instructions constituted error.


3
We find no reversible error.  Assuming that the judge did not fully elaborate the pertinent evidence, the fact is that the judge emphasized repeatedly to the jury at the time that its recollection of the evidence controlled.  We might add that after a jury has commenced its deliberations, we think it undesirable for a trial judge to engage in discussions with individual jurors about particular evidence even though the discussions result from a request by the jury to speak to the court.  As to the court's supplemental legal instructions, we think they were gratuitous and essentially harmless.


4
We have reviewed the record in the light of the appellant's other assignments of error and find none.


5
The judgment of the district court will be affirmed.